DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 30, 31, 38, and 39 have been cancelled.
Claims 1-3, 5-26, 28-29, 32-37, and 40-42 have been amended to bring the claims into conformity with U.S. patent practice. 
Claims 1-29, 32-37, and 40-42 are currently pending. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-29 and 32, drawn to a flow-by electrode unit.
Group II, claims 33-37 and 40-42, drawn to a redox flow battery system.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of:
A flow-by electrode unit, comprising:
A flow-by electrode including a substrate having at least one open flux surface substrate including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers
 This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hu et al (CN 103579658 A, using the provided English machine translation from Espacenet).
Hu discloses a flow-by electrode unit, comprising a flow-by electrode (membrane electrode) including a substrate (carbon felts 11 in Fig. 3 for example) and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers ([0052], as highlighted by the annotated section of Fig. 3 and Fig. 4 as shown below). 



    PNG
    media_image1.png
    541
    711
    media_image1.png
    Greyscale

Annotated Section of Fig. 3 and Fig. 4 of Liqing








This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Flow Barriers (Select 1 from Species A -Species D) 
Species A (P12 / L20 – 24)
Embodiment where one or more of the flow barriers has a U-shape.
Species B (P12/ L24-26)
Embodiment with one single protrusion on the concave side of the U shaped 
Species C (P12/L26-27)
Embodiment with two protrusion on the concave side of the U shaped 
Species D (P13 / L3-9)
Embodiment where one or more of the flow barriers has two lateral end parts and a bent middle part on which at least one or two protrusion(s) is/are formed.
The Species A -D are independent or distinct because Species A - Species D have mutually exclusive features. Species A is drawn to an embodiment wherein flow barriers have a U-shape and is described as its own embodiment in applicant’s specification on page 12 line 20 line 24. Species B- is drawn to embodiment with one single protrusion on the concave side of the U shaped.  Species C- is drawn to embodiment with two protrusion on the concave side of the U shaped.  Species D is drawn to an embodiment where flow barriers have two lateral end parts and a bent middle part on which at least one or two protrusion(s) is/are formed and is described as an 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species A and Species B are mutually exclusive species, therefore, would require separate and distinct searches to determine patentability. Species C and Species D are mutually exclusive species, therefore, would require separate and distinct searches to determine patentability. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727